          Case 4:11-cr-00075-BMM Document 167 Filed 04/21/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR 11-75-GF-BMM
                                                    CR 17-04-BU-BMM
                Plaintiff,

          vs.
                                                           ORDER
CHRISTOPHER GLENN LAKEY,

                Defendant.



      Defendant Christopher Lakey filed a Motion to Reduce Sentence. The

United States responded and opposes the requested relief. (Doc. 57). Lakey bases

his motion on the COVID-19 pandemic. Lakey was sentenced on March 17, 2020,

to a 15-month term of imprisonment with the Bureau of Prisons (BOP). (See CR

17-04 Doc. 53; CR 11-75 Doc. 162). The Court also imposed an 18-month term of

supervision to follow the custodial term. (Id.). Lakey is being held locally while

awaiting transfer to a BOP facility. Based on the motion, response, and for the

reasons articulated below, the Court concludes that Lakey’s motion should be

denied.

                                    DISCUSSION

      The First Step Act allows a judge to consider a defendant’s motion for a


                                         1
       Case 4:11-cr-00075-BMM Document 167 Filed 04/21/20 Page 2 of 4



reduction of sentence after “the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendants behalf.” 18 U.S.C. § 3582(c)(1)(A).

      Lakey argues that he should be excused from the administrative exhaustion

requirement and asserts that generally three bases support a waiver of exhaustion

requirements: when seeking administrative remedies would be futile, when the

administrative process would be incapable of granting adequate relief, or when

pursuing agency review would result in undue prejudice. (Doc. 56 at 3-4). Lakey

is not currently being held at a BOP facility and argues that this circumstance

prevents him from pursuing remedies such as home confinement within the BOP’s

authority. (Doc. 56 at 4).

      Section § 3582’s exhaustion requirement proves mandatory. See Shaw v.

Bank of America Corp., 946 F.3d 533, 541 (9th Cir. 2019) (“statutorily-provided

exhaustion requirements deprive the court of jurisdiction”). The Court remains

unconvinced that Lakey has demonstrated a reason to excuse the mandatory

exhaustion requirement of § 3582(c)(1)(A). The Court concludes that it lacks the

ability to review Lakey’s motion because he has failed to exhaust his

administrative remedies as required by § 3582(c)(1)(A).

      Even if the Court waived the exhaustion requirement, the Court concludes

that Lakey has not demonstrated extraordinary and compelling reasons for a


                                          2
       Case 4:11-cr-00075-BMM Document 167 Filed 04/21/20 Page 3 of 4



reduction of his sentence. The Court may reduce a defendant’s sentence if it finds

that “extraordinary and compelling reasons warrant such a reduction” and that

“such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582; see Dillon v. United States, 560 U.S.

817, 827 (2010). The Commission’s policy is set forth in United States Sentencing

Guidelines § 1B1.13. The policy provides that the Court may grant release if

“extraordinary and compelling circumstances” exist “after considering the factors

set forth in 18 U.S.C. § 3553(a),” and the Court determines that “the defendant is

not a danger to the safety of any other person or to the community . . .” U.S.S.G.

§ 1B1.13.

      The application note 1 to § 1B1.13 identifies reasons that may rise to the

level of justifying a reduction in sentence. The reasons provided include the

following: the defendant is suffering a terminal illness; the defendant is suffering a

serious medical condition, cognitive impairment, or experiencing deteriorating

health due to aging that “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility.” U.S.S.G. §

1B1.13, n.1.

      The COVID-19 pandemic presents serious health concerns, particularly for

inmates housed in close quarters. Governor Bullock issued a state-wide stay at

home order that went into effect on March 28, 2020. The Court has issued several


                                          3
       Case 4:11-cr-00075-BMM Document 167 Filed 04/21/20 Page 4 of 4



administrative orders delaying certain proceedings and instituting various

precautions in response to the rapid spread of COVID-19. See Administrative

Order 20-18 (April 10, 2019); Administrative Order 20-17 (March 27, 2020). As

of yet, there are no reported cases of COVID-19 at CoreCivic in Shelby or at

Cascade County Detention Center. Lakey has alleged no underlying health

conditions that render him particularly vulnerable to COVID-19. The Court

recognizes the danger that COVID-19 poses to communities and particularly those

subjected to terms of imprisonment, however, in this instance, Lakey has failed to

demonstrate such “extraordinary and compelling reasons” to justify a reduction in

sentence.

      IT IS ORDERED that Lakey’s Motion to Reduce Sentence (CR 17-04 Doc.

55; CR 11-75 Doc. 164) is DENIED.

      DATED this 21st day of April, 2020.




                                         4
